

116 SRES 503 ATS: Commending the University of West Florida Argonauts football team for its National Collegiate Athletic Association Division II national championship victory.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 503IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Scott of Florida (for himself and Mr. Rubio) submitted the following resolution; which was considered and agreed toRESOLUTIONCommending the University of West Florida Argonauts football team for its National Collegiate Athletic Association Division II national championship victory.Whereas, on December 21, 2019, the University of West Florida Argonauts football team (referred to in this preamble as the Argonauts) defeated the Minnesota State University Mavericks by a score of 48 to 40 in the National Collegiate Athletic Association Division II national championship game in McKinney, Texas;Whereas the Argonauts returned to the national championship game in 2019 for the second time in the last 3 years;Whereas the Argonauts won the first national football championship for the University of West Florida a mere 4 years after the football program was established at the university in 2015;Whereas the Argonauts finished the 2019 football season with a 13–2 record; andWhereas head coach Pete Shinnick and each player on the Argonauts’ team roster should be congratulated for a successful football season: Now, therefore, be it That the Senate—(1)commends the University of West Florida Argonauts football team for its National Collegiate Athletic Association Division II national championship victory in football;(2)recognizes the hard work, determination, and excellence exhibited by the players, coaches, support staff, and student body of the University of West Florida; and(3)congratulates—(A)the University of West Florida and the city of Pensacola, Florida;(B)the fans of the University of West Florida Argonauts football team; and(C)the alumni of the University of West Florida throughout the world. 